DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 17, 2021, is a continuation of a prior U.S. non-provisional application, filed on July 10, 2019, which is the U.S. national stage application of an international PCT application, filed on January 18, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2021, September 28, 2021, February 8, 2022, and April 28, 2022 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-16 of U.S. Patent No. 11,044,714. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0254878 A1) in view of Takeda et al. (US 2019/0357183 A1).
1. A method for transmitting downlink control information (Wang, FIG. 3), comprising: 
determining, by a terminal device, a plurality of candidate resource sets for transmitting first control information (Wang, para. [0042], “Accordingly, at UE side, the first embodiment can be implemented as wireless communication method 300 as shown in FIG. 3. In particular, the method 300 comprising a step 301 of detecting a first downlink control information (DCI) transmitted from an eNode B (eNB) in a first physical downlink control channel (PDCCH) candidate or enhanced PDCCH (EPDCCH) candidate, a step 302 of determining the assignment of a second PDCCH candidate or EPDCCH candidate used by the eNB to transmit a second DCI based on the assignment of the first PDCCH candidate or EPDCCH candidate according to a predefined algorithm configured through radio resource control (RRC) signaling or fixed by specification, and a step 303 of detecting the second DCI transmitted from the eNB in the second PDCCH candidate or EPDCCH candidate...” emphasis added.); 
determining, by the terminal device, a target resource set from the plurality of candidate resource sets according to control information (Takeda, para. [0083], “…In this case, the reference signals to use in the receiving processes of each DCI candidate are also placed in the first symbol constituting each DCI candidate (see FIG. 10C). In FIG. 10C, the user terminal performs the demodulation process and/or other processes on DCI candidates #1, #4, and #6 using the reference signals mapped to the first symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidates #2 and #5 using the reference signals mapped to the second symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidate #3 using the reference signal mapped to the third symbol of the control resource set.” emphasis added.); 
determining, by the terminal device, a target control channel resource corresponding to the target resource set according to the target resource set and a first mapping relationship (Takeda, para. [0083], “…In this case, the reference signals to use in the receiving processes of each DCI candidate are also placed in the first symbol constituting each DCI candidate (see FIG. 10C). In FIG. 10C, the user terminal performs the demodulation process and/or other processes on DCI candidates #1, #4, and #6 using the reference signals mapped to the first symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidates #2 and #5 using the reference signals mapped to the second symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidate #3 using the reference signal mapped to the third symbol of the control resource set.” emphasis added. Id.); and 
monitoring, by the terminal device, second control information sent by a network device in the target control channel resource (Takeda, para. [0083], “…In this case, the reference signals to use in the receiving processes of each DCI candidate are also placed in the first symbol constituting each DCI candidate (see FIG. 10C). In FIG. 10C, the user terminal performs the demodulation process and/or other processes on DCI candidates #1, #4, and #6 using the reference signals mapped to the first symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidates #2 and #5 using the reference signals mapped to the second symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidate #3 using the reference signal mapped to the third symbol of the control resource set.” emphasis added. Id.)  
Wang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Takeda et al. provides prior art disclosure and suggestions for the claimed invention, such as determining, by the terminal device, a target control channel resource corresponding to the target resource set according to the target resource set and a first mapping relationship (Takeda, para. [0083], “…In this case, the reference signals to use in the receiving processes of each DCI candidate are also placed in the first symbol constituting each DCI candidate (see FIG. 10C). In FIG. 10C, the user terminal performs the demodulation process and/or other processes on DCI candidates #1, #4, and #6 using the reference signals mapped to the first symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidates #2 and #5 using the reference signals mapped to the second symbol of the control resource set. In addition, the user terminal performs the demodulation process and/or other processes on DCI candidate #3 using the reference signal mapped to the third symbol of the control resource set.” emphasis added. Id.) The prior art disclosure and suggestions of Takeda et al. are for reasons of executing channel estimation at an early timing (Takeda, para. [0084], “In this manner, the receiving processes for DCI candidates are performed using reference signals that are mapped to the first half of the symbols constituting the DCI candidates, so that the channel estimation operation can be executed at an early timing. As a result, the processing time of the receiving processes can be shortened.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of executing channel estimation at an early timing.
2. The method according to claim 1, wherein before determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to the first control information, the method further comprises: 
monitoring, by the terminal device, the first control information sent by the network device in the plurality of candidate resource sets (Wang, para. [0042], Id.); and 
wherein determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to the first control information comprises: 
determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to a monitoring result of the first control information (Takeda, para. [0083], Id.); 
wherein the first mapping relationship is used for indicating a corresponding relationship between the plurality of candidate resource sets and a plurality of control channel resources (Takeda, para. [0083], Id.)
3. The method according to claim 1, wherein a beam for transmitting the second control information on the target control channel resource is the same as a beam for sending the first control information on the target resource set (Takeda, para. [0110], “When a control resource set is comprised of two symbols, DCI candidates that are mapped in one-symbol units (here, DCI candidates #1 to #4), and DCI candidates that are mapped over two symbols (here, DCI candidates #5 to #6) can be provided (see FIG. 16B). In this case, the first beam can be applied to the reference signal corresponding to DCI candidates #1 and #3, the second beam can be applied to the reference signal corresponding to DCI candidates #2 and #4. Also, for the reference signal corresponding to DCI candidates #5 and #6, the first beam is applied to the first symbol, and the second beam is applied to the second symbol. Alternately, for the reference signal corresponding to DCI candidates #5 and #6, the same beam may be applied to consecutive symbols.” emphasis added.)
4. The method according to claim 2, wherein determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to the monitoring result of the first control information comprises: 
determining, by the terminal device, the target resource set from at least one resource set, in which the first control information is capable of being detected, in the plurality of candidate resource sets (Takeda, para. [0083], Id.)
5. The method according to claim 4, wherein determining, by the terminal device, the target resource set from the at least one resource set, in which the first control information is capable of being detected, in the plurality of candidate resource sets comprises: 
determining, by the terminal device, the at least one resource set as the target resource set (Takeda, para. [0083], Id.)
6. The method according to claim 4, wherein determining, by the terminal device, the target resource set from the at least one resource set, in which the first control information is capable of being detected, in the plurality of candidate resource sets comprises: 
determining, by the terminal device, the target resource set from the at least one resource set according to a signal receiving quality of the first control information (Wang, para. [0048], “In particular, the predefined algorithm comprises: […] where N.sub.(E)CCE.sup.FirstDCI is the aggregation level (AL) for the first DCI, N.sub.(E)CCE.sup.SecondDCI is the AL for the first DCI, N.sub.bit.sup.FirstDCI is the number of bits for the first DCI, N.sub.bit.sup.SecondDCI is the number of bits for the second DCI, P.sub.candidate.sup.FirstDCI represents the averaged channel condition of the first PDCCH candidate or EPDCCH candidate, P.sub.candidate.sup.SecondDCI represents the averaged channel condition of the second PDCCH candidate or EPDCCH candidate, .alpha. represents a predetermined ratio between the desired receiving power per bit for the first DCI and the desired receiving power per bit for the second DCI (which is an example of predetermined relationship between the desired receiving power per bit of the first DCI and the second DCI), and f function represents an approximation function for approximating the argument of the function to be one of the possible ALs for the second DCI as the result of the function.”  emphasis added.)  
7. The method according to claim 6, wherein determining, by the terminal device, the target resource set from the at least one resource set according to the signal receiving quality of the first control information comprises: 
determining, by the terminal device, a resource set corresponding to the first control information with a highest signal receiving quality from the at least one resource set as the target resource set (Wang, para. [0048], Id.); or 
determining, by the terminal device, a resource set corresponding to the first control information of which a signal receiving quality is larger than or equal to a preset threshold from the at least one resource set as the target resource set (Wang, para. [0048], Id.)
8. The method according to claim 1, wherein the first control information is control information transmitted through a Physical Control Format Indicator Channel (PCFICH), or through Downlink Control Information (DCI) in a common search space (Takeda, para. [0128], “The downlink L1/L2 control channels include a PDCCH (Physical Downlink Control CHannel), an EPDCCH (Enhanced Physical Downlink Control CHannel), a PCFICH (Physical Control Format Indicator CHannel), a PHICH (Physical Hybrid-ARQ Indicator CHannel) and so on. Downlink control information (DCI), including PDSCH and PUSCH scheduling information, is communicated by the PDCCH. The number of OFDM symbols to use for the PDCCH is communicated by the PCFICH. HARQ (Hybrid Automatic Repeat reQuest) delivery acknowledgment information (also referred to as, for example, "retransmission control information," "HARQ-ACKs," "ACK/NACKs," etc.) in response to the PUSCH is transmitted by the PHICH. The EPDCCH is frequency-division-multiplexed with the PDSCH (downlink shared data channel) and used to communicate DCI and so on, like the PDCCH.” emphasis added.)
9. The method according to claim 1, wherein the first control information indicates a size of a time-domain resource for transmitting control information in a current time-domain resource unit, or the first control information indicates a size of a time-domain resource for transmitting the second control information in a current time-domain resource unit (Takeda, para. [0128], Id.)
10. The method according to claim 1, wherein the second control information is control information transmitted through Downlink Control Information (DCI) in a common search space or through DCI in a specific search space of the terminal device (Takeda, paras. [0083], [0159], “…The transmitting/receiving sections 203 receive a downlink control channel (for example, an NR-PDCCH) that is included in a C-SS and/or a UE-SS. Also, if the downlink control channel is configured in multiple symbols, the transmitting/receiving sections 203 receive downlink control channel allocation candidates that are arranged in one-symbol units and downlink control channel allocation candidates that are arranged over multiple symbols (see FIG. 4).” emphasis added.)
11. The method according to claim 1, wherein the plurality of candidate resource sets comprises at least one of: a physical resource set, a sequence resource set and a control channel resource set (Takeda, para. [0083], Id.)
12. The method according to claim 1, wherein different candidate resource sets in the plurality of candidate resource sets occupy different frequency-domain resources and/or different Orthogonal Frequency Division multiplexing (OFDM) symbols (Wang, paras. [0042], [0062], “…As a second example of the second embodiment, it is assumed that the first DCI and the second DCI are transmitted in different time-frequency resources, that is, the first (E)PDCCH candidate and the second (E)PDCCH candidate experience different channel conditions […] and different (E)CCEs may also experience different channel conditions. For example, the first DCI and the second DCI are transmitted respectively in PDCCH and EPDCCH, or in EPDCCHs of different EPDCCH-PRB-sets as shown in FIG. 6, or different PRBs of one EPDCCH-PRB-set, or (E)PDCCHs in different subframes, or (E)PDCCHs in different component carriers in carrier aggregation, or the like.”)
13. The method according to claim 2, wherein the first control information is control information transmitted through a Physical Control Format Indicator Channel (PCFICH), or through Downlink Control Information (DCI) in a common search space (Takeda, para. [0128], Id. cf. Claim 8).
14. The method according to claim 2, wherein the first control information indicates a size of a time-domain resource for transmitting control information in a current time-domain resource unit, or the first control information indicates a size of a time-domain resource for transmitting the second control information in a current time-domain resource unit (Takeda, para. [0128], Id. cf. Claim 9).
15. The method according to claim 2, wherein the second control information is control information transmitted through Downlink Control Information (DCI) in a common search space or through DCI in a specific search space of the terminal device (Takeda, paras. [0083], [0159], Id. cf. Claim 10).
16. The method according to claim 2, wherein the plurality of candidate resource sets comprises at least one of: a physical resource set, a sequence resource set and a control channel resource set (Takeda, para. [0083], Id. cf. Claim 11).
17. The method according to claim 2, wherein different candidate resource sets in the plurality of candidate resource sets occupy different frequency-domain resources and/or different Orthogonal Frequency Division multiplexing (OFDM) symbols (Wang, paras. [0042], [0062], Id. cf. Claim 12).
18. A method for transmitting downlink control information (Wang, FIG. 3, Id.), comprising: 
determining, by a network device, a plurality of candidate resource sets for transmitting first control information (Wang, para. [0042], Id.); 
sending, by the network device, the first control information to a terminal device in the plurality of candidate resource sets (Wang, para. [0042], Id.), wherein, a beam for sending the first control information on each candidate resource set is different from beams for sending the first control information on other candidate resource sets in the plurality of candidate resource sets (Takeda, para. [0110], Id.); 
determining, by the network device, a plurality of control channel resources corresponding to the plurality of candidate resource sets (Takeda, para. [0083], Id.); and 
sending, by the network device, second control information to the terminal device on the plurality of control channel resources (Takeda, para. [0083], Id.), wherein a beam for sending the second control information on each control channel resource is the same as a beam for transmitting the first control information on a candidate resource set corresponding to the each control channel (Takeda, para. [0110], Id. cf. Claim 3).
Wang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Takeda et al. provides prior art disclosure and suggestions for the claimed invention, such as sending, by the network device, second control information to the terminal device on the plurality of control channel resources (Takeda, para. [0083], Id.), wherein a beam for sending the second control information on each control channel resource is the same as a beam for transmitting the first control information on a candidate resource set corresponding to the each control channel (Takeda, para. [0110], Id.) The prior art disclosure and suggestions of Takeda et al. are for reasons of executing channel estimation at an early timing (Takeda, para. [0084], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of executing channel estimation at an early timing.
19. A terminal device (Wang, FIG. 4), comprising: 
a processor (Wang, FIG. 4, Id.), configured to: 
determine a plurality of candidate resource sets for transmitting first control information (Wang, para. [0042], Id.); 
determine a target resource set from the plurality of candidate resource sets according to first control information (Takeda, para. [0083], Id.); and 
determine a target control channel resource corresponding to the target resource set according to the target resource set and a first mapping relationship (Takeda, para. [0083], Id.);
a transceiver (Wang, FIG. 4, Id.), configured to monitor second control information sent by a network device in the target control channel resource (Takeda, para. [0083], Id. cf. Claim 1).
Wang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Takeda et al. provides prior art disclosure and suggestions for the claimed invention, such as determine a target control channel resource corresponding to the target resource set according to the target resource set and a first mapping relationship (Takeda, para. [0083], Id.) The prior art disclosure and suggestions of Takeda et al. are for reasons of executing channel estimation at an early timing (Takeda, para. [0084], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of executing channel estimation at an early timing.
20. The terminal device according to claim 19, wherein 
the transceiver is further configured to monitor the first control information sent by a network device in the plurality of candidate resource sets (Wang, para. [0042], Id.); and 
the processor is further configured to determine the target resource set from the plurality of candidate resource sets according to a monitoring result of the first control information (Takeda, para. [0083], Id.); 
wherein the first mapping relationship is used for indicating a corresponding relationship between the plurality of candidate resource sets and a plurality of control channel resources (Takeda, para. [0083], Id. cf. Claim 2).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites “wherein a beam for sending the second control information on each control channel resource is the same as a beam for transmitting the first control information on a candidate resource set corresponding to the each control channel” (ll. 11-13), however there is insufficient antecedent basis for “the each control channel” in the claim.
Claim 20 recites “the first control information” (ll. 2, 5), however it is not clear what is being relied upon for antecedent basis, whether “first control information” (claim 19, ll. 3-4), “first control information” (claim 19, l. 6), or some plausible combination thereof.
Claim Objections
Claims 2, 4-7 and 13-17 are objected to because of informalities for the following reasons. 
Claim 2 recites “wherein before determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to the first control information, the method further comprises” (ll. 1-3) and “wherein determining, by the terminal device, the target resource set from the plurality of candidate resource sets according to the first control information comprises” (ll. 6-7), however there is inconsistent terminology between “the first control information” and the control information relied upon for antecedent basis (claim 1, l. 5). Claims 4-7 and 13-17 are dependent therefrom. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476